Littleton:
The Commissioner determined a deficiency in income and profits tax in the amount of $334.04 for the calendar year 1919.
The petitioner is a North Carolina corporation with principal office and place of business at Raleigh. Petitioner alleged that the income determined by the Commissioner for the taxable year was erroneous and that it had complete books and records showing its actual and true net income for the year 1919. In his answer the Commissioner claimed that no books and records had been made available for his inspection and that he had “properly determined the net taxable income for the year 1919 under the provisions of section 212 (b) of the Revenue Act of 1918.”
The case was heard and submitted on the deposition of J. G. Ball, taken in the office of J. E. Owens, Justice of the Peace, at Raleigh, N. C. The witness testified that the corporation had books and records showing its transactions for the year 1919 and that these books were “ in the store.” Pie further testified that he had not seen these records for five or six years. However, he undertook to testify as to the surplus of the corporation at January 1, 1919, and January 1, 1920, as shown by these books. This testimony, which was all the evidence offered in opposition to the Commissioner’s determination, was objected to by counsel for the Commissioner upon the ground that the books of the corporation were the best evidence of their contents. This objection was proper. The record contains no competent evidence upon which the Board can base any findings of fact. We, therefore, approve - the Commissioner’s determination.

Judgment will be entered for the Commissioner.